DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claim 21 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
Applicant amended Claim 21 to add the limitation of “...wherein the first spruce [sic -sprue] and the second spruce [sic – sprue] form an overall sprue.”
	As amended, Claim 21 which was rejected under 35 U.S.C. § 102(a)(1) with the prior art reference, Giessauf (US 2014/0332991),  does not solely meet the claim limitations of Claim 21 because Giessauf has a stepped process where the first sprue of the pre-molded part is separated from the pre-molded par in contrast to Claim 21 where the firs preform is overmolded using a second injection mold comprising an optically effective lens body and a non-optically effective rim formed from an overall sprue formed from the first sprue and a second sprue (Applicant/Remarks dated   . 
	Therefore, new grounds of references are provided as necessitated by amendment.

Claim Objections
Claim 21 objected to because of the following informalities:  
	Claim 21 recites the following misspelled word: “spruce” which examiner is interpreting to be a misspelling of the word “sprue” located in the last line of Claim 21 in the phrase: ...”a second spruce, wherein the first spruce and the second spruce form..”.  For the purposes of compact prosecution,  the examiner will consider this word as meaning “sprue”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 21-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giessauf (US 2014/0332991) of record  in view of Luce (DE 10 2015 001 609 A1 with machine English translation) .
	Regarding Claim 21, Giessauf discloses a method of producing an optical lens element (paragraph [0027], the method comprising: 
	injection molding an injection-molding material into a first injection mold to form a pre- molded part (paragraph [0017]) comprising at least a first preform and  
	comprising at least a first preform and at least a first sprue connected to the at least first preform (Figs. 7A paragraph [0036] …top and bottom layer can be sprayed via the same sprue or gate or also separately from one another…), wherein the injection-molding material is a liquefied transparent plastic (paragraph [0021]); 
	cooling the pre-molded part outside the first injection mold (Fig. 8c, paragraphs [0014] [0041]  cooling the pre-moulded parts outside the injection-moulding stations…: …removes the pre-moulded part from the first station and introduces it into the second station after a cooling phase…); and 
	overmolding the at least first preform using a second injection mold to form an injection-molded part (Fig. 7c paragraph [0103]…in the second station…the pre-moulded part…is overmoulded on the top and bottom side…) comprising 
	at least the optical lens element  (Fig. 7C paragraph [0103]…a cavity – 14  - in each case for producing pre-moulded parts – 4 and finished injection -moulded part – 10) and an overall sprue formed from the first sprue and a second sprue (Fig. 7C paragraph [0103] In the second station, shown on the right, the pre-moulded part produced previously in the first station, shown
on the left, is overmoulded on the top and bottom side.).
	However, Giessauf does not disclose that the first sprue remains connected to the first preform,  and after cooling, overmolding takes place with a second sprue  such that the first sprue and the second sprue form an overall sprue. 
→	 Luce discloses an optical component (lamp) produced by a multi-injection process (abs) . Luce teaches the first pre-form after cooling(Fig. 3 paragraph [0034] finished optical component – 1 with the base body – 2 previously produced and separately cooled being finish-machined in an injection molding tool – 34)   is overmolded with a second injection mold  (Fig. 3 paragraph [0037] ...again overmolded with liquid , hot plastic in the injection molding tool – 34 in the second injection process...) to form an injection-molded part comprising at least the finished optical component and wherein the first sprue and the second sprue form an overall sprue (Fig. 3 paragraph [0034] sprues – 10 already formed in the first injection molding process so that it can be partially or completely encapsulated with another plastic...; ...this further plastic is preferably the same plastic as was injected in the first injection molding tool – 7) See Figs. 1-3 below First sprue →Cooling →second sprue:

 
    PNG
    media_image1.png
    875
    1131
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    628
    1154
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    681
    655
    media_image3.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have combined Giessauf with Luce such that a method of producing an optical lens element has a pre-molded part with a first preform  formed with a first sprue connected to it, which after cooling is overmolded, as in Giessauf and 
this overholding is done  using a second injection mold with a second sprue  wherein the first and the second sprue form an overall sprue, as disclosed in Luce. 
This is advantageous, because in the contact area of the preform and the overmolded plastic injected a molecular transition of both plastics takes place, so that a homogeneous optical component is created, as if this had been produced in a single injection molding process in an injection molding tool (paragraph [0034]).

	Regarding Claim  22, the combination of Giessauf and Luce disclose all the limitations of Claim 21 and Giessauf further discloses that the first sprue forms a partial wall of a cavity of the second sprue (Fig. 7C paragraph [0103]…the pre-moulded part …is overmoulded on the top and bottom side…The top and bottom layers are sprayed via a common sprue)

	Regarding Claim 32, the combination of Giessauf and Luce disclose all the limitations of Claim 21 and Giessauf  and Luce further disclose the cooling of the first injection-molded part outside the second injection mold, wherein the first injection-molded part is held only by the overall sprue during cooling. (Giessauf, Fig. 8E paragraphs [0014] [0091] cooling the pre-moulded parts outside the injection-moulding stations…: …removes the pre-moulded part from the first station and introduces it into the second station after a cooling phase…; …pre-moulded part, cooled previously in the cooling station S…is held in the second injection -moulding station by a projection… See Fig. 8E) (Luce , Fig.2 paragraph [0032]).

	Regarding Claim 35, the combination of Giessauf and Luce disclose all the limitations of Claim 21 and Giessauf and Luce further disclose wherein a major part of the second sprue runs along the first sprue (paragraph [0036] …the top and bottom layer can be sprayed via the same sprue or gate or also separately from one another…) (Luce, Fig. 3 paragraph [0034]  base body – 2 is positioned in the cavity – 32 via ...sprues – 10 already formed...).


Claim(s) 23-31 and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Giessauf (US 2014/0332991) of record and Luce (DE 10 2015 001 609 A1) as applied to Claim 21 above, and further in view of Chen (CN205049796U with machine English translation) of record.
	Regarding Claim 23, 24, 25, 26 and 27, the combination of Giessauf and Luce disclose all the limitations of Claims 21 and 22,  including that the second sprue is connected directly to the optical lens body (Figs. 8A, 8F paragraphs [0107] pre-moulded part is held in the second injection moulding station and plasticize plastic can now be introduced into both cavities – 14), but while Giessauf discloses that that the solidified edge layer in the thick -walled area of the injection -moulded part is the optically active area of the lens with a certain minimum thickness (paragraph [0038]), Giessauf and Luce are silent as to the first optical lens element comprising an optically active lens body and a non-optically active rim. 
	Chen discloses an optical glass assembly made by injection molding ,  wherein the first optical lens element comprises an optically active lens body and a non-optically active rim, (Fig. 2 p. 4 last paragraph  …the lens body – 11 defines an optical effective area – 11a in the central are and a non-optical effective area – 11b in the circumferential area or rim). wherein a second sprue is connected directly to the optical lens body (p. 2 2nd paragraph under heading Utility model content: …at least one gate face, and the injection molded structure encloses at least a portion of the non-optical effective area of the lens body…). 
	Moreover, Chen discloses that a second sprue/runner /gate is connected directly to the optical lens body and indirectly via the non-optically active rim  and that the first optical lens element comprises an optically active lens body and a non-optically active rim molded by means of the second injection mold (p. 3 3rd paragraph from bottom - … The injection molded structure should be injection molded to have at least one gate face, and the injection molded structure encloses at least a portion of the non-optical effective area of the lens body for assembly and positioning with an outer structure…)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of producing a first optical lens element  whereby this  first optical lens element comprises an optically active lens body and a non-optically active rim which is molded by means of the second injection mold by Chen which improves the utilization ratio of the space and blocking the light from passing through the non-optical effective area of the lens body, eliminating stray light and reduce complicated assembly (p.4 4th paragraph). 
Also it would be an advantage to have a second sprue connected direction to the optical lens body and indirectly via the non-optically active rim because increasing the number of gate in the mold increase the structural strength of the optical lens assembly and greatly increases the life of the overall product (p. 4 4th paragraph).

	Regarding Claim 28, the combination of Giessauf, Luce and Chen disclose all the limitations of Claim 27 and Giessauf further discloses that the first pre-molded part comprises at least a second preform, and wherein the at least first sprue connects the first preform to the second preform (paragraph [0017] second pre-moulded part or injection moulded part produced in a successive, second of the at least two injection moulding processes see also claim 7).

	Regarding Claim 29, the combination of Giessauf, Luce and Chen disclose all the limitations of Claim 28 and Giessauf further discloses the injection-molded part comprises at least a second optical lens element, and wherein the overall sprue connects the first optical lens element to the second optical lens element (Figs 7A, 8A paragraph [0103] one injection -moulding station …in each case for producing pre-moulded parts – 4 and finished injection -moulded parts – 10).

	Regarding Claim 30, the combination of Giessauf, Luce and Chen disclose all the limitations of Claim 28, wherein the injection-molded part comprises at least a second optical lens element, wherein the at least second sprue connects the first optical lens element to the second optical lens element (Fig. 8F paragraph [0107] plasticized plastic can now be introduced into both cavities – 14…).

	Regarding Claim 31, the combination of Giessauf, Luce and Chen disclose all the limitations of Claim 23, wherein the non-optically active rim is shaped only when the injection-molded part is injection molded (p. 2 2nd paragraph from bottom under heading Utility model content ..the body is injected into the non-optical effective area of the optical lens).

	Regarding Claim 33, the combination of Giessauf, Luce and Chen disclose all the limitations of Claim 27, the and further discloses the cooling of the first injection-molded part outside the second injection mold, wherein the first injection-molded part is held only by the overall sprue during cooling. (Figs. 3A – 3D, paragraphs [0014] [0091]  cooling the pre-moulded parts outside the injection-moulding stations…: …removes the pre-moulded part from the first station and introduces it into the second station after a cooling phase…;).

	Regarding Claim 34, the combination of Giessauf, Luce and Chen disclose all the limitations of Claim 27, and Giessauf further discloses cooling the first injection-molded part outside the second injection mold, wherein the first injection-molded part is held only by the second sprue during cooling (Fig. 8F paragraph [0107] …pre-moulded part, cooled previously in the cooling station S…is held in the second injection -moulding station by a projection…).

	Regarding Claim 36, the combination of Giessauf, Luce and Chen disclose all the limitations of Claim 27 and Giessauf further discloses wherein a major part of the second sprue runs along the first sprue (paragraph [0036] …the top and bottom layer can be sprayed via the same sprue or gate or also separately from one another…).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/          Examiner, Art Unit 1748                                                                                                                                                                                              
/FRANCISCO W TSCHEN/          Primary Examiner, Art Unit 1712